Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the Appeal Brief filed 7 February 2022, claims 1-5 are pending.  Claim 3 was withdrawn and is herein rejoined.  Claims 1-5 are currently under examination.  

Status of Previous Rejections
Responsive to the Appeal Brief filed 7 February 2022 the rejections based on BEZHANAR are withdrawn.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: the applicant’s arguments in the appeal brief have been carefully considered and are compelling.  Applicant argues in the brief at p 8 that the Office alleges that Bezhanar teaches the desirability and the means to reduce the dislocation density.  Applicant argues that 1) the amounts of dislocation density are not “close enough” that a prima facie case of obviousness exists, and that also 2) the density of dislocations taught is a multiple of what is claimed.  Regarding the prior amendment After Final filed 4 November 2021, Applicant goes on to argue that the dislocation density cannot be achieved by merely adjusting anneal times as proposed by the examiner.  Applicant argues that the examiner misinterpreted these arguments.  
Upon a closer consideration, the examiner agrees with applicant’s arguments that the claimed density cannot necessarily be achieved by merely adjusting the annealing time.  Although Bezhanar teaches the desirability of decreasing hardness, which is related to the dislocations, Bezhanar does not state to continue the heat treatment in order to achieve a lower dislocation density.  It is unknown whether the dislocation density as claimed would have been achievable based on such an approach, and further, applicant’s range is different from the dislocation density disclosed by Bezhanar in kind, rather than in degree.  
When all of the evidence is considered as a whole , evidence of nonobviousness outweighs evidence of obviousness.  The prior rejections are withdrawn.  Claim 3 includes all limitations of claim 1 and is also allowable.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734